IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

SEAN JESSIE FLEMON,                   NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-1676

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 9, 2016.

An appeal from the Circuit Court for Alachua County.
James M. Colaw, Judge.

Nancy A. Daniels, Public Defender, and Joel Arnold, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      Appellant filed an initial brief pursuant to Anders v. California, 386 U.S. 738

(1967), which requires that this court independently “examine the record to the
extent necessary to discover any errors apparent on the face of the record.” State v.

Causey, 503 So. 2d 321, 322 (Fla. 1987). After review of the record, we affirm the

trial court’s revocation of probation and subsequent sentence. However, we remand

for correction of a scrivener’s error in the Order of Revocation as it fails to state the

condition of probation violated by Appellant. See Long v. State, 886 So. 2d 280

(Fla. 1st DCA 2004). Accordingly, the Order of Revocation of Probation should be

amended to comport with the oral pronouncement of the trial court with violation of

Condition 5 noted in the Order. Kemp v. State, 135 So. 3d 347, 348 (Fla. 1st DCA

2013).

AFFIRMED; REMANDED with directions.

WOLF, BILBREY, and M.K. THOMAS, JJ., CONCUR.




                                           2